Case: 12-7154   Document: 11    Page: 1   Filed: 11/21/2012




          NOTE: This order is nonprecedential.

   Wntteb ~tates {!Court of ~peaIs
       for tbe jfeberaI {!ctrcutt

                MARILYN F. VAILATI,
                 Claimant-Appellant,
                      v.
  ERIC K. SHINSEKI, SECRETARY OF VETERANS
                   AFFAIRS,
                 Respondent-Appellee.


                       2012-7154


   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 08-2454, Judge Lawrence B.
Hagel.


                     ON MOTION


 Before RADER, Chief Judge, LOURIE and SCHALL, Circuit
                        Judges.
PER CURIAM.
                      ORDER
    The Secretary of Veterans Affairs moves to dismiss
this appeal as untimely.
Case: 12-7154        Document: 11    Page: 2    Filed: 11/21/2012




MARILYN VAlLATI v. SHINSEKI                                  2

    On April 25, 2012, the United States Court of Appeals
for Veterans Claims (Veterans Court) entered judgment
in Marilyn F. Vailati's case. According to the Veterans
Court's docket, the court received Vailati's notice of ap-
peal on July 10, 2012, 76 days after the date of judgment.
    To be timely, a notice of appeal must be filed with the
Veterans Court within 60 days of the entry of judgment.
See 38 U.S.C. § 7292(a); 28 U.s.C. § 2107(b); Fed. R. App.
P. 4(a)(I). The statutory deadline for taking an appeal to
this court is jurisdictional, mandatory, and cannot be
waived. See Bowles v. Russell, 551 U.S. 205, 214 (2007). );
see also Henderson v. Shinseki, 131 S. Ct. 1197, 1204-05
(2011) (the language of Section 7292(a) "clearly signals an
intent" to impose the same jurisdictional restrictions on
an appeal from the Veterans Court to the Federal Circuit
as imposed on appeals from a district court to a court of
appeals). Because Vailati's appeal as to the underlying
judgment was filed outside of the statutory deadline for
taking an appeal to this court, we must dismiss the ap-
peal.
      Accordingly,
      IT Is ORDERED THAT:
      (1) The motion is granted.
      (2) The appeal is dismissed.
      (3) Each side shall bear its own costs.
                                      FOR THE COURT

                                      /s/ Jan Horbaly
                                      Jan Horbaly
                                      Clerk

s26
Issued As A Mandate:       NOV 2 1 2012